Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Citi Fund Services 100 Summer Street, Suite 1500 Boston, Massachusetts 02110 March 4, 2009 Via Electronic Transmission Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549 Re: HSBC Investor Funds (the Trust) File Nos. 033-07647 and 811-04782 Ladies and Gentlemen: Pursuant to Rule 497(j) of the Securities Act of 1933, the above-referenced Trust hereby certifies that the definitive form of prospectuses dated February 27, 2009 do not differ from the form of prospectuses contained in the most recent post-effective amendment to the Registration Statement of the Trust. This Amendment to the Registration Statement was electronically filed under 485(b) as Post-Effective Amendment No. 113 on February 27, 2009 (Accession
